Title: To George Washington from Colonel Hugh Hughes, 20 May 1777
From: Hughes, Hugh
To: Washington, George



Sir,
Fishkill [N.Y.] 20th May 1777

I am honour’d with your Excellency’s Favour of the 15th Instant, and shall punctually obey every Command it contains.
General Mc,Dougall order’d, sometime since, five Hundred Tents to Peekskill, which we furnish’d, and shall be able, when all the Stuff is made up, to supply upwards of a Hundred more.
Captn Bowen, of Providence, writes me, of the 17th Instant, that he had procur’d two Hundred Tents which he had remov’d into the Country, and which, I shall desire him to forward, with the others mention’d by your Excellency.
I am just return’d from the State of Connecticut, where I have been to give Directions for removing the Salt Beef and Pork into Ulster County, agreeable to the Resolves of Congress. The Salt, as it was at Hartford, will go by the Way of Sharon, to Radley’s Ferry, opposite Esopus Creek.

The Beef and Pork will come through Newmilford, Dover, & so to Poughkepsie Landing, and will be forwarded on to its Place of Destination, which I am yet to learn of General Clinton, whom I shall wait on tomorrow, and take his Orders.
The Routes are as safe as possible, it is acknowledg’d by all, and shall be happy to have your Excellency’s Approbation.
It shall not want for my Attention, nor Assistance, and is now in Motion. I am, with the greatest Respect, your Excellency’s most Obedient and very Humble Servt

Hugh Hughes

